Citation Nr: 0618093	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of a left 
knee strain.

4.  Entitlement to service connection for migraine headaches 
with blackouts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1986 to April 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in October 2005. 

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record reveals that on his July 2003 
substantive appeal, the veteran checked the "yes" box 
indicating that he desired a hearing before a Member of the 
Board.  

In August 2003, the veteran requested that he be afforded a 
videoconference hearing.  

In January 2005, the RO sent the veteran a letter at his P. 
O. Box address notifying the veteran that he was scheduled to 
appear at a Travel Board hearing at the RO on May 19, 2005.  

The veteran did not report for the scheduled hearing.  

In a letter received on May 24, 2005, the veteran requested a 
rescheduling of his hearing.  He indicated that he wanted the 
hearing scheduled for the early part of the month.  On the 
envelope which the letter was received in, the veteran listed 
his address as [redacted], [redacted].

In October 2005, the Board remanded this matter for a 
videoconference hearing, preferably at the beginning of the 
month.  

In January 2006, the RO notified the veteran that he had a 
videoconference hearing scheduled for April 3, 2006.  The 
letter was sent to the veteran's P.O. Box address.  It was 
indicated that the veteran failed to appear for the hearing.  

While the letter was not returned as undeliverable, it 
appears that it may have not been sent to the latest address 
of record.  

As such, the Board is of the opinion that the veteran should 
be afforded another opportunity to appear at a 
videoconference hearing.  

Accordingly, this case is REMANDED for the following action:  

The veteran should be scheduled for a 
videoconference hearing at the RO, 
preferably at the beginning of the month.  
Notice of the scheduled hearing should be 
placed in the claims file.

Thereafter, the case should be returned to the Board for 
final appellate review if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


